 Case 4:19-cv-00302-WTM-CLR Document 16 Filed 03/23/21 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


MARK ANTHONY BUCKNER,

        Plaintiff,

V.                                             CASE NO. CV419-302


COMMISSIONER ANDREW SAUL,
Social Security
Administration,

        Defendant.




                                 ORDER


      Before the Court is the Magistrate Judge's Report and

Recommendation {Doc. 13), to which objections have been filed

(Doc.    14). In     his   objections.     Plaintiff     argues    that    the

Magistrate Judge erred in recommending that the Court affirm

the   Administrative       Law   Judge's   (^^ALJ")    decision     for    two

reasons: (1) the ALJ failed to adequately discuss Plaintiff's

migraines    as    an   impairment;   and    (2)   the    ALJ     failed    to

adequately explain why he discredited evidence of Plaintiff s

migraines. (Doc. 14 at 2, 5.) After a careful review of the

record, the Court OVERRULES Plaintiff's objections and ADOPTS

the report and recommendation as the Court's opinion in this

case.



        As to Plaintiff's first objection. Plaintiff has not

shown that the ALJ failed to adequately discuss the evidence
 Case 4:19-cv-00302-WTM-CLR Document 16 Filed 03/23/21 Page 2 of 4




of Plaintiff's limitations from his migraines. The Magistrate

Judge acknowledged that ^^the ALJ considered the effects of

[P]laintiff's          migraine     headaches     .   .   .    throughout            his

consideration." (Doc. 13 at 6-7.) Although the ALJ did not

refer to specific evidence in his finding that Plaintiff's

migraines       did     not   rise to "listing-level severity," the

record demonstrates that the ALJ accounted for Plaintiff s

migraines and the limitations caused by his migraines in

determining Plaintiff's residual functional capacity. (Doc.

9, Attach. 2 at 19.) The ALJ was not required to recite every

piece of evidence related to Plaintiff s migraines in making

his decision. See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th

Cir. 2005) ("[TJhere is no rigid requirement that the ALJ

specifically refer to every piece of evidence in his decision

. . . ."). Accordingly, Plaintiff cannot show that the ALJ

failed     to        adequately     consider     evidence      concerning            the

severity of his migraines. See Hurst v. Comm'r of Social Sec.,

522 F. App'x 522, 525 (11th Cir. 2013) ("Although the ALJ did

not   explicitly         include     these     symptoms       in    its       list    of

impairments, his assignment of weight to, and discussion of,

the   evidence         demonstrates     that     he   accounted          for    these

symptoms        in     concluding    that      [plaintiff]         had    a     severe

combination of impairments and in determining her residual

functional capacity.").
 Case 4:19-cv-00302-WTM-CLR Document 16 Filed 03/23/21 Page 3 of 4



     In his second objection. Plaintiff appears to argue that

the ALJ failed        to   adequately explain        why    he   discredited

Plaintiff's testimony about the severity of his migraines.

(Doc. 14 at 5.) In his decision, the ALJ stated:

     After careful consideration of the evidence, I find
     that   the   claimant's   medically  determinable
     impairments could reasonably be expected to cause
     the alleged symptoms; however, the claimant's
     statements concerning the intensity, persistence
     and limiting effects of these symptoms are not
     entirely consistent with the medical evidence and
     other     evidence     in    the   record     for    the    reasons
     explained in this decision.

(Doc. 9, Attach. 2 at 17-18.) As highlighted in the Report

and Recommendation, the ALJ's decision goes on to catalogue

inconsistencies between Plaintiff's subjective reports of his

symptoms and the medical findings. (Doc. 13 at 11; Doc. 9,

Attach. 2 at 18-21.) For example, the ALJ noted that Plaintiff

reported     ^^in   two    appointments     that    the    combination      of

headache medication and injections worked well to alleviate

his symptoms." (Doc. 9, Attach. 2 at 19.) This evidence is

inconsistent        with   Plaintiff's     statements      concerning      the

intensity of his migraines.

     "Credibility determinations are for the Commissioner,

not the courts." Taylor v. Comm'r of Soc. Sec. Admin., 213 F.

App'x   778,    779    (11th     Cir.   2006)    (citing    Bloodsworth     v.

Heckler, 703 F.2d 1233, 1242 (11th Cir. 1983)). " ''A clearly

articulated credibility finding with substantial supporting
 Case 4:19-cv-00302-WTM-CLR Document 16 Filed 03/23/21 Page 4 of 4



evidence in the record will not be disturbed' " by a reviewing

court. Wilson v. Comm'r of Soc. Sec., 500 F. App'x 857, 859

{11th Cir. 2012) (quoting Foote v. Chater, 67 F.3d 1553, 1562

(11th    Cir. 1995)).   Here, the    record   clearly supports   the

credibility finding by the ALJ. Accordingly, the Court finds

no reason to remand the case.


        This Court finds that the ALJ clearly articulated his

reasons for finding that Plaintiff failed to prove he was

disabled within the meaning of the Social Security Act and

that these reasons are supported by substantial evidence. As

a result, the Commissioner's final decision is AFFIRMED. The

Clerk of Court is DIRECTED to close this case.


        SO ORDERED this ^3^ day of March 2021.


                                    WILLIAM T. MOORE,^JR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
